DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 7/18/2022.  Claims 1-7 are pending in the case.  Claim 1 is an independent claim.

Claims 1-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Grubbs (“Google Sheets 101: The Beginner's Guide to Online Spreadsheets,” 13 July 2016, https://zapier.com/learn/google-sheets/google-sheets-tutorial/) in view of Fender (“Understanding IMPORTRANGE in Google Sheets,” 20 February 2019, https://www.tillerhq.com/understanding-importrange-in-google-sheets/) and Everitt (“Only Commit Some Changes,” 17 April 2019, https://www.jetbrains.com/pycharm/guide/tips/partial-commit/).

As to independent claim 1, Grubbs teaches a method comprising:
displaying, on a first user account on a first computing device and on a second user account (“When you share this link with someone via a messenger or email, if they click the link it will bring them to the spreadsheet,” page 16), a first document comprising a first cell and a second cell (“Range: A selection of cells extending across a row, column, or both,” page 2);
receiving, from the first user account, an edit of the first cell (“As soon as you open a new spreadsheet, if you just start typing you’ll see that your data starts populating the selected cell immediately,” page 4);
receiving, from the second user account, an edit of the second cell (“If you’d like to give anyone within your organization or company editor-level access, click the ‘change…’ button in the ‘Who has Access’ section and select ‘On - (Your Organization Name)**,’” page 16); and
receiving, from the first user account, an indication that the edit of the first cell is to be published (“Press ENTER to save the data and move to the beginning of the next row,” page 4).
Grubbs does not appear to expressly teach a method comprising:
displaying a second document comprising a linked version of the first cell and a linked version of the second cell, wherein the content of the linked version of the first cell matches that of the first cell and the content of the linked version of the second cell matches that of the second cell; and
making the edit of the first cell to the linked version of the first cell.
Fender teaches a method comprising:
displaying a second document comprising a linked version of the first cell and a linked version of the second cell, wherein the content of the linked version of the first cell matches that of the first cell and the content of the linked version of the second cell matches that of the second cell (“Once access is granted, any editor on the destination spreadsheet can use IMPORTRANGE to pull from any part of the source spreadsheet,” page 4); and
making the edit of the first cell to the linked version of the first cell (“The access remains in effect until the user who granted access is removed from the source,” page 4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Grubbs to comprise the links of Fender.  One would have been motivated to make such a combination to work with data without requiring all of the data to be in a single document (see Fender “what if you need data that is housed in a completely different spreadsheet?, page 1”).
Grubbs/Fender does not appear to expressly teach a method comprising leaving the linked version of the second cell unchanged so that the content of the linked version of the second cell no longer matches that of the second cell, because neither reference offers an option to publish only some edits and withhold other edits.
Everitt teaches a method comprising publishing only some edits and withholding other edits (“Partial commit also applies to chunks in a file. In the commit dialog’s diff viewer, un-check the parts of the file you want to not commit,” page 1).  Applying this teaching to Grubbs/Fender would allow linked cells to remain unchanged until their source cells are published.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Grubbs/Fender to comprise the partial publishing of Everitt.  One would have been motivated to make such a combination to selectively withhold individual edits until they are ready for publication (see Everitt “the other thing isn't finished,” page 1).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Grubbs/Fender/Everitt further teaches a method comprising:
receiving, from the second user account, an indication that the edit of the second cell is to be published (“Partial commit also applies to chunks in a file. In the commit dialog’s diff viewer, un-check the parts of the file you want to not commit,” Everitt page 1); and
in response to the indication received from the second user account, making the edit of the second cell to the linked version of the second cell (“The access remains in effect until the user who granted access is removed from the source,” Fender page 4).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Grubbs/Fender/Everitt further teaches a method comprising:
displaying an indicator on the first cell to indicate that the first user has unpublished edits to the first cell (“In the commit dialog’s diff viewer, un-check the parts of the file you want to not commit,” Everitt page 1 – each unpublished edit offers a checkbox); and
removing the indicator after receiving the indication that the edit to the first cell is to be published (“In the commit dialog’s diff viewer, un-check the parts of the file you want to not commit,” Everitt page 1 – after an edit is published there is no diff to display in the diff viewer).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Grubbs/Fender/Everitt further teaches a method wherein a first user is using the first user account, the method further comprising: displaying, on the first user account, a menu that gives the first user the option to publish all edits that the first user has made to the first document (“Once you have the subset of changes that you actually want to commit, proceed as usual.,” Everitt page 1 – to publish all edits from the first user, don’t un-check any of the diffs).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Grubbs/Fender/Everitt further teaches a method wherein a first user is using the first user account and a second user is using the second user account, and wherein the first user is an owner of the first document, the method further comprising: displaying, on the first user account, a menu that gives the first user the option to publish all changes that both the first user and the second user have made to the first document (“Once you have the subset of changes that you actually want to commit, proceed as usual.,” Everitt page 1 – to publish all edits, don’t un-check any of the diffs).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Grubbs in view of Fender, Everitt, and Fish et al. (US 2012/0159355 A1, hereinafter Fish).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Grubbs/Fender/Everitt does not appear to expressly teach a method wherein a first user is using the first user account and a second user is using the second user account, and wherein prior to receiving the indication that the edit of the first cell is to be published, the method further comprising:
displaying a first type of indicator on the first cell to indicate that the first user has unpublished edits to the first cell;
and displaying a second type of indicator on the second cell to indicate that the second user has unpublished edits to the second cell, the second type of indicator being different from the first type of indicator.
Fish teaches a method wherein a first user is using the first user account and a second user is using the second user account, and wherein prior to receiving the indication that the edit of the first cell is to be published, the method further comprising:
displaying a first type of indicator on the first portion to indicate that the first user has unpublished edits to the first portion (“The indicator 204B indicates that a reviewer named ‘Jeff’ is editing the section of the document 120 shown in the pane 202A from his computer 114,” paragraph 0033 lines 10-13);
and displaying a second type of indicator on the second portion to indicate that the second user has unpublished edits to the second portion, the second type of indicator being different from the first type of indicator (“The UI 202B includes indicators 204A-204C for each of the reviewers of the document 120. Each of the indicators 204A-204C includes an image 206A-206C of the corresponding reviewer, text indicating the type of review being performed (e.g. reading or editing), and an indication of the type of device being utilized (e.g. a tablet or a phone),” paragraph 0033 lines 2-8).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cells of Grubbs/Fender/Everitt to comprise the indicators of Fish.  One would have been motivated to make such a combination to help the users understand who is editing what.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The claim requires replacing an unpublished-edit indicator on the first cell upon publication with a third type of indicator to indicate that the first cell is linked to another cell. The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 5515491 A disclosing multiple users’ cursors
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145